676 S.E.2d 306 (2009)
STATE of North Carolina
v.
Mario Deandre TAYLOR.
No. 388P08.
Supreme Court of North Carolina.
March 19, 2009.
Charles E. Reece, Assistant Attorney General, David Saacks, District Attorney, for State of NC.
Jarvis John Edgerton, IV, for Taylor.
Prior report: ___ N.C.App. ___, 664 S.E.2d 375.

ORDER
Upon consideration of the petition filed by State of NC on the 22nd day of August 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."
Upon consideration of the petition filed on the 22nd day of August 2008 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."